Beck, J.
The court below granted a first new trial upon special grounds contained in the motion, complaining of certain instructions of the court to the jury, and overruled the motion as to the other grounds. Both parties excepted to the judgment of the court. It can not be said that the verdict was demanded by the evidence; and that being the case, the judgment granting a first new trial will not be disturbed, and this court will not inquire into the sufficiency of the grounds upon which a new trial was granted, nor those which were overruled; but ' the court below, having itself granted a new trial, will be allowed, at the next hearing, to deal with the case de novo under the evidence as it may then be developed.

Judgment affirmed on the main hill of exception; cross-hill of exceptions dismissed.


All the Justices concur.